DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-11 are canceled and replaced with new claims 12-19. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and they are withdrawn.  The amendments to the claims have overcome/obviated the claim objections and drawing objections and accordingly those objections are withdrawn. 
With regard to the remarks, Applicant argues persuasively that Zuccone does not have an o-ring seal on the valve head, but after further search and consideration, LaHousse teaches an o-ring seal on the valve head and the combination of Zuccone in view of LaHousse for the reasons discussed below teaches the claimed arrangement. Applicants arguments do not fully address the rejection provided as modified based on the amendments to the claims, and accordingly this action must be made Final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuccone (US 9751034) in view of LaHousse (US 8267375); 
Claim 17 and 18 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuccone in view of LaHousse as applied to claim 12 above, and further in view of Wilson (US 6974120.) 

Zuccone discloses in claim 12: An automatic drain valve (1 figure 1) for draining a liquid (fuel/water Col 1 ln 20-22) from a bowl (1A i.e. the upper part is the cylindrical cup collector Col 2 ln 50-55, connected to the filter body via threads to the filter Col 2 ln 55, the filter body), the automatic drain valve comprising: a valve body (at bottom of 1 and that of 2) coupled to the bowl, the valve body comprising an air vent (22’s opening at the top adjacent to the seal member 14 allows air into the valve, Col 3 ln 4-5), a liquid inlet (distal end of channel 17 at 12) and a liquid outlet (17); a piston (11) arranged within the valve body, the piston having a piston rod (11A) with a sealing disk (12) and a sealing member (14); an anchor (8) and a fixed guide (at 19) mounted into a cavity (inner volume…) of the valve body, wherein the fixed guide and the anchor are configured to support the piston rod; a solenoid coil (10) surrounding the piston rod; and a set of springs (7/9/15) configured to bias the piston to seal the air vent and the liquid inlet by engagement of the sealing member and the sealing disk with air vent and the liquid inlet respectively (22 has an opening at the top that is sealed when springs bias the piston along with the sealing disk and sealing member to close the valve completely simultaneously), on account of the biasing force when the solenoid coil is in de- energized condition (normally biased closed); wherein, when the solenoid coil is configured to, when energized, move the piston away from the air vent and the liquid inlet to simultaneously open the liquid outlet to drain the liquid from the bowl, and the air vent to allow air to enter into the bowl through the vent hole in the valve body (see Col 3 ln 38-50); and wherein the sealing disk includes an [surface] (bottom surface face of 12) configured to close the liquid inlet when the piston is resting against the air vent and the liquid inlet under the biasing force of the set of springs. Zuccone does not disclose: the sealing disk includes an o-ring; but LaHousse teaches: the sealing disk (24) includes an o-ring (28 is removably attached to the plunger of the armature for the purpose of sealing against the valve seat when the valve is closed, and it is noted for example that providing a removable o-ring seal provides for a replacement of parts when the seal wears out.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange on the sealing disk end of the plunger of Zuccone as taught in Lahousse, an o-ring that can be removably attached to the plunger of the armature of Zuccone as taught in Lahousse, all for the purpose of sealing against the valve seat when the valve is closed as taught in Lahousse, and for the further purpose of for example providing a removable o-ring seal that provides for a replacement of parts when the seal wears out. 

Zuccone discloses (as modified for the reasons discussed above) in claim 13: The automatic drain valve as claimed in claim 12, wherein the set of springs comprises a first spring (15.left side or spring 7 or 9) at and a second spring (15 right side or spring 7 or 9) to bias the piston towards the vent hole and the liquid inlet (the springs all act to bias the piston in the closed direction.) 

Zuccone discloses (as modified for the reasons discussed above) in claim 14: The automatic drain valve as claimed in claim 13, wherein one or both of the first spring and the second spring are any of a coil spring and a leaf spring (the springs are coil springs.) 

Zuccone discloses (as modified for the reasons discussed above) in claim 15: The automatic drain valve as claimed in claim 12, wherein the air vent is fluidically coupled to an air passage (at 22’s) in the valve body, the air passage connecting the air vent to an air source (outside) to provide a vent path (there through.)

Zuccone discloses (as modified for the reasons discussed above) in claim 16: The drain valve as claimed in claim 12, wherein valve body comprises a drain passage (surface of 17, fluidly…) connecting the air liquid inlet to the liquid outlet.

Zuccone discloses (as modified for the reasons discussed above) in claim 17: The automatic drain valve as claimed in claim 12, wherein the bowl is configured to be coupled to a fuel system (i.e. the engine) of a vehicle to collect water mixed with a fuel of the vehicle (as discussed in Col 1 ln 17-22.) If it could be persuasively argued at some future unforeseen date that Zuccone does not disclose: the bowl connected to the fuel tank without a separate chamber; Wilson teaches: the bowl connected to the fuel tank without a separate chamber (i.e. Col 6 ln 34-38, where the bowl is the fuel filter collection chamber connected to the fuel tank, to drain the collected water there out the drain outlet, and where it is possible to mount the fuel filter below the fuel tank to create the pressure differential for drainage purposes Col 1 ln 43-45.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the fuel filter bowl collection chamber of Zuccone as taught in Wilson directly below the fuel tank without a separate chamber as taught in Wilson, for the purpose of providing a direct connection for example between the fuel tank and collection bowl as taught in Wilson, for the purpose of using gravity to direct the fluid out outlet as taught by Wilson. 

Zuccone discloses (as modified for the reasons discussed above) in claim 18: The automatic drain valve as claimed in claim 17, wherein the bowl includes threads (threads at 1A) for coupling to the fuel system of the vehicle.

Zuccone discloses (as modified for the reasons discussed above) in claim 19: The automatic drain valve as claimed in claim 12, wherein the piston rod includes a magnetisable material (8 is the armature made of magnetic material, Col 3 ln 10.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753